DETAILED ACTION
Claim(s) 1-20 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks/Arguments
Claim Rejections made under 35 USC 103
Applicants arguments and amendments made in response to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been considered. Accordingly, a new ground of rejection has been made in view of Kumar (US 20190029031 A1), necessitated by amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 5, 6, 8, 11, 12, 14,  16, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (USPGPub No. 2019/0165872) in view of Kwon (USPGPub No. 2018/0124684) in view of Kumar (US 20190029031 A1).

In regards to claim(s) 1 and 11, Matsuda teaches a method for use in a wireless transmit/receive unit (WTRU), the method comprising: 
determining a first resource and a second resource for uplink (UL) non-orthogonal multiple access (NOMA), wherein the first resource is associated with first transmission and the second resource is associated with second transmission ([Matsuda, Par. 214] teaches determining a first resource and second resource for UL NOMA wherein the first resource is associated with a first transmission and the second resource is associated with a second transmission, “[0214] Grant-free based transmission indicates that the terminal device 2 performs transmission using appropriate resources although the terminal device 2 does not receive resource allocation (a grant) from the base station device 1…The resources may be selected from an entire usable band or may be selected from a pre-decided resource pool…The resource pool may be decided statically as a specification or may be designated when connection with the base station device 1 is established….Accordingly, by applying the NOMA technology to the grant-free based transmission, it is possible to further add non-orthogonal axes to the frequency axis and the time axis and separate signals on the non-orthogonal axes even in a case in which competition occurs in resources on the frequency axis and the time axis.”); 
generating control information that includes selection information of the second resource; transmitting, to a base station (BS), the control information using the UL NOMA on the first resource as the first transmission ([Matsuda, Par. 222] teaches generating control information, SR, that includes selection information on the second resource and transmitting the SR to the base station on the first resource using UL NOMA as a first transmission, statically decided resources or resources designated in advance, “[0222] After the decoding of the data, the terminal device 2 reads the ACK/NACK information corresponding to the NOMA pattern vectors used at the time of the grant-free based transmission and determines whether or not the ACK/NACK information is ACK or NACK…Alternatively, in a case in which NACK is received, the terminal device 2 may transmit a scheduling request (SR) to the base station device 1. The terminal device 2 transmits the SR using the statically decided resources or resources designated in advance by the base station device 1. The base station device 1 receiving the SR ensures resources for the terminal device 2 or the NOMA pattern vectors and notifies the terminal device 2 of the resources or the NOMA pattern vectors. The notified terminal device 2 performs retransmission using the designated resources or the NOMA pattern vectors. Here, even when it does not receive the SR from the terminal device 2, the base station device 1 may ensure resources for the NOMA pattern vectors for which reception fails as necessary and notify of the reception failure.”. [Matsuda, Par. 214] discloses where the statically decided resources or resources designated in advance comprise NOMA resources, “[0214] Grant-free based transmission indicates that the terminal device 2 performs transmission using appropriate resources although the terminal device 2 does not receive resource allocation (a grant) from the base station device 1…The resources may be selected from an entire usable band or may be selected from a pre-decided resource pool…The resource pool may be decided statically as a specification or may be designated when connection with the base station device 1 is established….Accordingly, by applying the NOMA technology to the grant-free based transmission, it is possible to further add non-orthogonal axes to the frequency axis and the time axis and separate signals on the non-orthogonal axes even in a case in which competition occurs in resources on the frequency axis and the time axis.” ); and
	Matsuda differs from claim 1, in that Matsuda is silent on a step of receiving, from the BS, one or more indicators, based on the selection information indicating whether the second transmission uses the UL NOMA on the second resource when the second transmission will overlap or orthogonal multiple access (OMA) on the second resource when the second transmission will not overlap,
Despite these differences similar features have been seen in other prior art involving resource allocation in networks using NOMA for communications. Kwon for example teaches a step of receiving, from a BS, one or more indicators indicating whether the second transmission uses the UL NOMA  on a second resource when the second transmission will overlap or orthogonal multiple access (OMA) on a second resource when the second transmission will not overlap,  to provide a benefit of optimizing a wireless communication. (Kwon [Par. 33], “[0033] After the UE receives the allocation of the NOMA resources and transmission rate, unlike OMA-type communications, the UE may be able to use the NOMA resources to transmit data at or below the assigned NOMA rate via the NOMA region without an additional explicit grant from the eNB. In other words, the UE may be able to transmit the data without requesting an explicit grant for transmission of that data from the eNB. In some embodiments, by using NOMA resources that have already been allocated, communication latency and control overhead may be reduced. In some embodiments, the UE may periodically request, or otherwise receive from the eNB, updated resources. This update may be on the order of hundreds of milliseconds, several seconds or longer. For example, the application being used by the UE may change, resulting in the UE either no longer desiring to use NOMA resources or desiring to use NOMA resources instead of OMA resources. Alternately, changes in the number of UEs and/or type of communications used by the existing UEs may change, resulting in the eNB adjusting the ratio of OMA/NOMA resources in the overall resources available. The updated NOMA resources may be different from the previously assigned NOMA resources or may be the same...”).
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the NOMA communication feature of Matsuda in light of the teachings of Kwon to arrive at a step of receiving, from a BS, one or more indicators indicating whether the second transmission uses the UL NOMA or orthogonal multiple access (OMA) on a second resource, to provide a benefit of optimizing a wireless communication. The combined teachings of Matsuda in view of Kwon further differ from claim 1, in that the combined teachings are silent on receiving, from the BS, the one or more indicators, based on the selection information indicating whether the second transmission uses the UL NOMA on the second resource when the second transmission will overlap or orthogonal multiple access (OMA) on the second resource when the second transmission will not overlap. 
	Despite these differences similar features have been seen in other prior art involving NOMA and OMA based communications. Kumar (US 20190029031 A1) teaches [Par. 44 - Par. 46] receiving from a BS, one or more indicators, grant from eNB, based on selection information, indication of transmission rate or packet sizes / BSR ,information indicating whether a transmission uses the UL NOMA on a resource that will overlap or OMA on a resource when the transmission will not overlap, 
“[0044] In an aspect, UE (e.g., 116) can transmit the data without explicit grant messages as long as its packet size, transmission rate, or both is smaller than one or certain thresholds, such as an IoT standard threshold. A set of PRBs can be assigned as NOMA zone for a range of resources or PRBs corresponding to one or more rates, packets, frequencies or time ranges, where the UE 116 or other UEs assigned the NOMA zone of a physical channel can alter or modify its transmissions among any of the PRBs within the NOMA zone without a grant (e.g., UL grant). This configuration of what PRBs are designed or available to the UE 116 as a NOMA or OMA zone can be indicated via an initial explicit signalling via one or more system information blocks (SIBs). The UE 116 can further request OMA resources by sending a Buffer Status Report (BSRs) in LTE for transmission with larger packets…[0046] As packet size to the scheduled handler or network device can become smaller, depending upon the communication with another network device or UE, the relative signalling overhead can become larger. NOMA can provide a higher system capacity, and a higher gain over OMA schemes. The transmission can vary, for example, depending on a rate or a size of an uplink transmission in a buffer or queue. For example, when a UE uploads a file, then typically the packet size from the upper layer perspective (e.g., above a PHY layer) can be large (e.g., several Gigabytes for FTP, one or more Megabytes, or higher)…. In addition, a meter or IOT component could communicate an update to an eNB 102 or WiFi IP component once a month or every few days to provide an indication of the transmission rate or packet sizes being communicated over a network (e.g., an LTE, wireless, NextGen, or IoT network). For example, this rate or size can be communicated as part of the BSR from the UE 110, 116 to the eNB 102, or by other mechanisms. Because packet sizes for IoT or other applications can be small and infrequent, the eNB 102 can more efficiently deal with such application packets by granting NOMA zone resources to the UE 116 on a synchronous network 140, for example.”
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the NOMA communication feature of MATSUDA in view of Kwon to arrive at receiving, from the BS, the one or more indicators, based on the selection information indicating whether the second transmission uses the UL NOMA on the second resource when the second transmission will overlap or orthogonal multiple access (OMA) on the second resource when the second transmission will not overlap, to optimize wireless communication according to a transmission rate/packet transmission size.



In regards to claim(s) 2 and 12, Matsuda is silent on the method of claim 1, wherein the one or more indicators comprise a discontinue NOMA transmission indicator (DTI) and a NOMA type transmission indicator (NMI). Despite these differences similar features have been seen in other prior art involving resource allocation in networks using NOMA for communications. Kwon for example teaches a step of receiving, from a BS, one or more indicators indicating whether the second transmission uses the UL NOMA or orthogonal multiple access (OMA) on a second resource,  to provide a benefit of optimizing a wireless communication. The indicators comprise a discontinue NOMA transmission indicator and NOMA type transmission indicator, based on whether the updated resources indicate use of NOMA or OMA(Kwon [Par. 33], “[0033] After the UE receives the allocation of the NOMA resources and transmission rate, unlike OMA-type communications, the UE may be able to use the NOMA resources to transmit data at or below the assigned NOMA rate via the NOMA region without an additional explicit grant from the eNB. In other words, the UE may be able to transmit the data without requesting an explicit grant for transmission of that data from the eNB. In some embodiments, by using NOMA resources that have already been allocated, communication latency and control overhead may be reduced. In some embodiments, the UE may periodically request, or otherwise receive from the eNB, updated resources. This update may be on the order of hundreds of milliseconds, several seconds or longer. For example, the application being used by the UE may change, resulting in the UE either no longer desiring to use NOMA resources or desiring to use NOMA resources instead of OMA resources. Alternately, changes in the number of UEs and/or type of communications used by the existing UEs may change, resulting in the eNB adjusting the ratio of OMA/NOMA resources in the overall resources available. The updated NOMA resources may be different from the previously assigned NOMA resources or may be the same...”).
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the NOMA communication feature of Matsuda in light of the teachings of Kwon to arrive at wherein the one or more indicators comprise a discontinue NOMA transmission indicator (DTI) and a NOMA type transmission indicator (NMI)., to provide a benefit of optimizing a wireless communication.


In regards to claim(s) 4 and 14, Matsuda is silent on the method of claim 2, further comprising: on a condition that the DTI indicates to use the OMA, transmitting data on the second resource using the OMA as the second transmission. Despite these differences similar features have been seen in other prior art involving resource allocation in networks using NOMA for communications.
Despite these differences similar features have been seen in other prior art involving resource allocation in networks using NOMA for communications. Kwon for example teaches a step of receiving, from a BS, one or more indicators indicating whether the second transmission uses the UL NOMA or orthogonal multiple access (OMA) on a second resource,  to provide a benefit of optimizing a wireless communication. The indicators comprise a discontinue NOMA transmission indicator and NOMA type transmission indicator, based on whether the updated resources indicate use of NOMA or OMA. Request and use of the update suggests transmitting data on the second resource either using OMA or NOMA based on the requested resource(Kwon [Par. 33], “[0033] After the UE receives the allocation of the NOMA resources and transmission rate, unlike OMA-type communications, the UE may be able to use the NOMA resources to transmit data at or below the assigned NOMA rate via the NOMA region without an additional explicit grant from the eNB. In other words, the UE may be able to transmit the data without requesting an explicit grant for transmission of that data from the eNB. In some embodiments, by using NOMA resources that have already been allocated, communication latency and control overhead may be reduced. In some embodiments, the UE may periodically request, or otherwise receive from the eNB, updated resources. This update may be on the order of hundreds of milliseconds, several seconds or longer. For example, the application being used by the UE may change, resulting in the UE either no longer desiring to use NOMA resources or desiring to use NOMA resources instead of OMA resources. Alternately, changes in the number of UEs and/or type of communications used by the existing UEs may change, resulting in the eNB adjusting the ratio of OMA/NOMA resources in the overall resources available. The updated NOMA resources may be different from the previously assigned NOMA resources or may be the same...”).
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the NOMA communication feature of Matsuda in light of the teachings of Kwon to arrive at on a condition that the DTI indicates to use the OMA, transmitting data on the second resource using the OMA as the second transmission, to provide a benefit of optimizing a wireless communication.


In regards to claim(s) 5 and 15, Matsuda is silent on the method of claim 2, further comprising: on a condition that the DTI indicates to use the UL NOMA, transmitting, based on the NMI, data on the second resource using the UL NOMA as the second transmission. Despite these differences similar features have been seen in other prior art involving resource allocation in networks using NOMA for communications. Despite these differences similar features have been seen in other prior art involving resource allocation in networks using NOMA for communications.
Despite these differences similar features have been seen in other prior art involving resource allocation in networks using NOMA for communications. Kwon for example teaches a step of receiving, from a BS, one or more indicators indicating whether the second transmission uses the UL NOMA or orthogonal multiple access (OMA) on a second resource,  to provide a benefit of optimizing a wireless communication. The indicators comprise a discontinue NOMA transmission indicator and NOMA type transmission indicator, based on whether the updated resources indicate use of NOMA or OMA. Request and use of the update suggests transmitting data on the second resource either using OMA or NOMA based on the requested resource(Kwon [Par. 33], “[0033] After the UE receives the allocation of the NOMA resources and transmission rate, unlike OMA-type communications, the UE may be able to use the NOMA resources to transmit data at or below the assigned NOMA rate via the NOMA region without an additional explicit grant from the eNB. In other words, the UE may be able to transmit the data without requesting an explicit grant for transmission of that data from the eNB. In some embodiments, by using NOMA resources that have already been allocated, communication latency and control overhead may be reduced. In some embodiments, the UE may periodically request, or otherwise receive from the eNB, updated resources. This update may be on the order of hundreds of milliseconds, several seconds or longer. For example, the application being used by the UE may change, resulting in the UE either no longer desiring to use NOMA resources or desiring to use NOMA resources instead of OMA resources. Alternately, changes in the number of UEs and/or type of communications used by the existing UEs may change, resulting in the eNB adjusting the ratio of OMA/NOMA resources in the overall resources available. The updated NOMA resources may be different from the previously assigned NOMA resources or may be the same...”).
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the NOMA communication feature of Matsuda in light of the teachings of Kwon to arrive at on a condition that the DTI indicates to use the UL NOMA, transmitting, based on the NMI, data on the second resource using the UL NOMA as the second transmission, to provide a benefit of optimizing a wireless communication.

In regards claims 6 and 16, Matsuda teaches the method of claim 1, further comprising: receiving, from the BS, a NOMA resource configuration that includes time and frequency resources for the UL NOMA, ([Matsuda, Par. 214] teaches determining a first resource and second resource for UL NOMA wherein the first resource is associated with a first transmission and the second resource is associated with a second transmission, “[0214] Grant-free based transmission indicates that the terminal device 2 performs transmission using appropriate resources although the terminal device 2 does not receive resource allocation (a grant) from the base station device 1…The resources may be selected from an entire usable band or may be selected from a pre-decided resource pool…The resource pool may be decided statically as a specification or may be designated when connection with the base station device 1 is established….Accordingly, by applying the NOMA technology to the grant-free based transmission, it is possible to further add non-orthogonal axes to the frequency axis and the time axis and separate signals on the non-orthogonal axes even in a case in which competition occurs in resources on the frequency axis and the time axis.”);

In regards to claim(s) 8 and 18, Matsuda is silent on the method of claim 1, wherein the first resource and the second resource are determined based on at least one of a service type, a resource partition, a priority of traffic, or a latency of traffic. Despite these differences similar features have been seen in other prior art involving the use of NOMA for communication. Kwon [Par. 30] for example teaches a NOMA communication feature where resources, first and second resources, are determined based on at least one of a service type, such as FTP, U-HD, VoIP, MTC. (“[0030] It would be desirable to provide an improved multiplex access scheme for use in next generation (5G) communication systems. One such scheme may be referred to as a Quasi-Orthogonal Multiple Access (QOMA) scheme and may combine OMA and NOMA schemes. A QOMA scheme may contain QOMA resources that include both OMA and NOMA resources. In a QOMA scheme, an eNB may assign different types of resources to different UEs, and the UE may communicate using different resources (e.g., OMA or NOMA) depending on one or more of a number of factors including the type of communication. For example, OFDM and other OMA schemes, and corresponding OMA resources, may be used for relatively large packet number/high rate transmissions such as File Transfer Protocol (FTP) and Ultra High Definition (U-HD) video traffic. NOMA schemes and corresponding NOMA resources, on the other hand, may be used for relatively small packet number or low rate transmissions such as voice over IP (VoIP), gaming, higher layer signaling, and machine type communications (MTC), among others. While the capacity of OMA schemes may typically be lower than NOMA schemes, the capacity loss of the OMA scheme may be marginal as long as an OMA scheme is used for high rate transmissions in which the operating signal-to-interference-plus-noise ratio (SINR) is typically large.”). 
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the NOMA communication feature of Matsuda in light of the teachings of Kwon to arrive at wherein the first resource and the second resource are determined based on at least one of a service type, a resource partition, a priority of traffic, or a latency of traffic, to provide a benefit of optimizing a wireless communication.


Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (USPGPub No. 2019/0165872) in view of Kwon (USPGPub No. 2018/0124684) in view of Kumar (US 20190029031 A1) Shimezawa (USPGPub No. 2021/0083828)

In regards to claims 3 and 13, Matsuda is silent on the method of claim 2, wherein the NMI indicates a type of NOMA transmission based on a multiple access signature. Despite these differences similar features have been seen in other prior art involving use of NOMA for communication. Kwon [Par. 33] for example teaches a step of receiving, from a BS, one or more indicators indicating whether the second transmission uses the UL NOMA or orthogonal multiple access (OMA) on a second resource,  to provide a benefit of optimizing a wireless communication. The indicators comprise a discontinue NOMA transmission indicator and NOMA type transmission indicator, based on whether the updated resources indicate use of NOMA or OMA(Kwon [Par. 33], “[0033] After the UE receives the allocation of the NOMA resources and transmission rate, unlike OMA-type communications, the UE may be able to use the NOMA resources to transmit data at or below the assigned NOMA rate via the NOMA region without an additional explicit grant from the eNB. In other words, the UE may be able to transmit the data without requesting an explicit grant for transmission of that data from the eNB. In some embodiments, by using NOMA resources that have already been allocated, communication latency and control overhead may be reduced. In some embodiments, the UE may periodically request, or otherwise receive from the eNB, updated resources. This update may be on the order of hundreds of milliseconds, several seconds or longer. For example, the application being used by the UE may change, resulting in the UE either no longer desiring to use NOMA resources or desiring to use NOMA resources instead of OMA resources. Alternately, changes in the number of UEs and/or type of communications used by the existing UEs may change, resulting in the eNB adjusting the ratio of OMA/NOMA resources in the overall resources available. The updated NOMA resources may be different from the previously assigned NOMA resources or may be the same...”).
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the NOMA communication feature of Matsuda in light of the teachings of Kwon to arrive at wherein the one or more indicators comprise a discontinue NOMA transmission indicator (DTI) and a NOMA type transmission indicator (NMI), to provide a benefit of optimizing a wireless communication.
The combined teachings are silent on wherein the NMI indicates a type of NOMA transmission based on a multiple access signature, despite these differences similar features have been seen in other prior art involving use of NOMA for wireless communication. Shimezawa [Par. 198] (USPGPub No. 2021/0083828) teaches wherein a NMI indicates a type of NOMA transmission based on a multiple access signature, “[0198] The base station apparatus 1 may add a bit sequence indicative of NOMA transmission or OMA transmission or a bit sequence representing MA signatures to a bit sequence denoting the resource allocation. Here, the bit sequence representing the MA signatures may include a bit sequence indicating OMA and a bit sequence denoting an MA signature sequence in NOMA transmission.”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the NOMA communication feature suggested by Matsuda in view of Kwon to arrive at wherein the NMI indicates a type of NOMA transmission based on a multiple access signature as seen in Shimezawa, to provide a benefit of optimizing a wireless communication.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (USPGPub No. 2019/0165872) in view of Kwon (USPGPub No. 2018/0124684) in view of Kumar (US 20190029031 A1) Kumar Parameswarn Rajamma (USPGPub No. 2019/0068342).

In regards to claim 7 and 17, Matsuda is silent on the method of claim 1, wherein the selection information includes a location of the second resource in the UL NOMA resource configuration. Despite these differences similar features have been seen in other prior art involving NOMA communication for wireless networks. Kumar Parameswarn Rajamma [Par. 68 – Par. 70] for example teaches where selection information for a NOMA resource includes a location of the resource, start PRB, number of PRBS etcs,  in a NOMA resource configuration,( “[0068] …In an embodiment, the radio resource message indicates the explicit resources for the transmission. In an embodiment, the radio resources message indicates the radio resource pool. As described above, the radio resource message 620 may comprise, for example, control period, time-frequency resources (e.g. number of PRBs, start PRB, subframe-bitmap), and/or transmission power parameter 624, 626. In more general terms, the radio resource message 620 may comprise the radio resources 622 (e.g. indicating specific PRBs, resource elements, or a pool of PRBs). Further, power parameters 624, 626 may also be indicated.”)...[0069] In an embodiment, the radio resource message 620 is referred to as NOMA grant, NOMA radio resource message, or D2D NOMA radio resource message. It may also be that NOMA resource pool indication-term is used…[0070] In an embodiment, the request message 620 is referred to as NOMA request, NOMA request message, or D2D NOMA request message.”)
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to modify the NOMA request message suggested by Matsuda, the SR, by adopting features seen in the NOMA request message of Kumar Parameswarn Rajamma, to arrive at wherein the selection information includes a location of the second resource in the UL NOMA resource configuration, in order to provide a means to facilitate a resource a grant.

Claim(s) 9 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (USPGPub No. 2019/0165872) in view of Kwon (USPGPub No. 2018/0124684) Kumar (US 20190029031 A1) in view of NTT DOCOMO (“Initial view and evaluation results on non-orthogonal multiple access for NR” cited in IDS received April 6, 2021).

 	In regards to claim(s) 9 and 19, Matsuda is silent on wherein the service type includes an enhanced mobile broadband (eMBB), massive machine type communications (mMTC), and ultra reliable and low latency communications.
Despite these differences similar features have been seen in other prior art involving the use of NOMA for communication. Kwon [Par. 30] for example teaches a NOMA communication feature where resources, first and second resources, are determined based on at least one of a service type, such as FTP, U-HD, VoIP, MTC. (“[0030] It would be desirable to provide an improved multiplex access scheme for use in next generation (5G) communication systems. One such scheme may be referred to as a Quasi-Orthogonal Multiple Access (QOMA) scheme and may combine OMA and NOMA schemes. A QOMA scheme may contain QOMA resources that include both OMA and NOMA resources. In a QOMA scheme, an eNB may assign different types of resources to different UEs, and the UE may communicate using different resources (e.g., OMA or NOMA) depending on one or more of a number of factors including the type of communication. For example, OFDM and other OMA schemes, and corresponding OMA resources, may be used for relatively large packet number/high rate transmissions such as File Transfer Protocol (FTP) and Ultra High Definition (U-HD) video traffic. NOMA schemes and corresponding NOMA resources, on the other hand, may be used for relatively small packet number or low rate transmissions such as voice over IP (VoIP), gaming, higher layer signaling, and machine type communications (MTC), among others. While the capacity of OMA schemes may typically be lower than NOMA schemes, the capacity loss of the OMA scheme may be marginal as long as an OMA scheme is used for high rate transmissions in which the operating signal-to-interference-plus-noise ratio (SINR) is typically large.”). 
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the NOMA communication feature of Matsuda in light of the teachings of Kwon to arrive at wherein the first resource and the second resource are determined based on at least one of a service type, a resource partition, a priority of traffic, or a latency of traffic, to provide a benefit of optimizing a wireless communication.
 	The combined teachings of Matsuda in view of Kwon further differ from claim 9, in that the combined teachings are silent on wherein the service type includes an enhanced mobile broadband (eMBB), massive machine type communications (mMTC), and ultra reliable and low latency communications. Despite these differences similar features have been seen in other prior art involving the use of NOMA for communication
	NTT DOCOMO (“Initial view and evaluation results on non-orthogonal multiple access for NR” cited in IDS received April 6, 2021) teaches on [Page 1, Motivation for non-orthogonal multiple access scheme] where the service type includes an enhanced mobile broadband (eMBB), massive machine type communications (mMTC), and ultra reliable and low latency communication, for the purposes of providing said services efficiently through use of NOMA communication, “…for eMBB scenario, the motivation of non-orthogonal scheme is straightforward. Since one of the most important requirements for eMBB scenario would be to achieve higher DL/UL capacity gain and higher spectrum efficiency, intra-cell orthogonalization like LTE (QFMDA, SC-FDMA) could be enhanced and non-orthogonal multiple access with interference cancellation could be considered to satisfy such requirements. On the other hand, for mMTC scenario, the situation is different from eMBB scenario. Since the network is expected to accommodate a massive number of connections with sparse short message in mMTC scenario, LTE like transmission, e.g., RACH and DL/UL grant based transmission, causes serious signaling overhead. Hence, the mechanism to reduce signaling overhead should be investigated. Autonomous/grant-free/contention based non-orthogonal multiple access agreed at the last meeting is one possible candidate to address this issue. For URLLC, there would be also motivation to support non-orthogonal multiple access. When there is an urgent UL data, UE would immediately initiate UL transmission without reporting scheduling request (SR) and awaiting UL grant. RACH procedure can be further omitted if UL transmission is urgent. In such a case, since a resource collision between URLLC UE and other UE may happen, non-orthogonal transmission can be considered to ensure efficient resource utilization.”
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the combined teachings of Matsuda in view of Kwon in light of NTT DoCoMo to arrive at wherein the service type includes an enhanced mobile broadband (eMBB), massive machine type communications (mMTC), and ultra reliable and low latency communications for the purposes of providing said services efficiently through use of NOMA communication,


Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (USPGPub No. 2019/0165872) in view of Kwon (USPGPub No. 2018/0124684)  in view of Kumar (US 20190029031 A1)in view of Zhu (USPGPub No. 2015/0351081).

In regards to claim 10, Matsuda is silent on The method of claim 1, further comprising: receiving, via a downlink control channel, downlink control information (DCI) that includes the one or more indicators. Despite these differences similar features have been seen in other prior art involving resource allocation in networks using NOMA for communications. Kwon for example teaches a step of receiving, from a BS, one or more indicators indicating whether the second transmission uses the UL NOMA or orthogonal multiple access (OMA) on a second resource,  to provide a benefit of optimizing a wireless communication. (Kwon [Par. 33], “[0033] After the UE receives the allocation of the NOMA resources and transmission rate, unlike OMA-type communications, the UE may be able to use the NOMA resources to transmit data at or below the assigned NOMA rate via the NOMA region without an additional explicit grant from the eNB. In other words, the UE may be able to transmit the data without requesting an explicit grant for transmission of that data from the eNB. In some embodiments, by using NOMA resources that have already been allocated, communication latency and control overhead may be reduced. In some embodiments, the UE may periodically request, or otherwise receive from the eNB, updated resources. This update may be on the order of hundreds of milliseconds, several seconds or longer. For example, the application being used by the UE may change, resulting in the UE either no longer desiring to use NOMA resources or desiring to use NOMA resources instead of OMA resources. Alternately, changes in the number of UEs and/or type of communications used by the existing UEs may change, resulting in the eNB adjusting the ratio of OMA/NOMA resources in the overall resources available. The updated NOMA resources may be different from the previously assigned NOMA resources or may be the same...”).
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the NOMA communication feature of Matsuda in light of the teachings of Kwon to arrive at a step of receiving, from a BS, one or more indicators indicating whether the second transmission uses the UL NOMA or orthogonal multiple access (OMA) on a second resource, to provide a benefit of optimizing a wireless communication.
The combined teachings of Matsuda in view of Kwon further differ from claim 10, in that the combined teachings are silent on receiving, via a downlink control channel, downlink control information (DCI) that includes the one or more indicators. Despite these differences similar features have been seen in other prior art involving NOMA communication in wireless networks.
Zhu [Par. 13] for example teaches where receiving DCI information that includes one or more indicators of OMA communication or NOMA communication, “[0013] The eNB 130 then generates a power ratio for each device, and integrates this power ratio into a downlink control indicator (DCI) for each UE selected for NOMA communication. The DCI structure for NOMA signaling may include at least two bits, with each state described by the two bits associated with a power ratio range, and therefore indicating whether a given UE is to receive OMA data, higher power NOMA data, or lower power NOMA data.”
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the NOMA communication feature suggested by the combined teachings of Matsuda in view of Kwon to arrive at receiving, via a downlink control channel, downlink control information (DCI) that includes the one or more indicators in light of Zhu, in order to take advantage of the reliability of the transmission of DCI, for providing indicators for cellular networks using NOMA communications.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476